— In a proceeding pursuant to CPLR article 78 to (1) restrain respondents from "accepting and/or opening any bids for the performance” of certain construction work and (2) to direct them to enter into contracts with the lowest responsible bidders for such work, petitioners appeal from a judgment of the Supreme Court, Kings County, entered September 8, 1975, which denied the application and dismissed the petition. Judgment reversed, on the law, without costs, and matter remanded to the respondent Board of Education of the City of New York to consider all bids submitted and to decide which bids, if any, should be rejected. The respondent Chancellor of the Board of Education of the City of New York did not have authority to reject all bids, as the bylaws reserve that right exclusively to the board itself (By-Laws of Board of Educ. of City of N.Y., § 71, subd 2). Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.